
	
		II
		110th CONGRESS
		1st Session
		S. 353
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 22, 2007
			Mr. Nelson of Florida
			 (for himself and Mr. Martinez) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To authorize ecosystem restoration projects
		  for the Indian River Lagoon-South and the Picayune Strand, Collier County, in
		  the State of Florida.
	
	
		1.Short titleThis Act may be cited as the
			 Restoring the Everglades, an American
			 Legacy Act of 2007.
		2.Indian River Lagoon-South, Florida
			(a)Indian River Lagoon-SouthThe Secretary of the Army may carry out the
			 project for ecosystem restoration, water supply, flood control, and protection
			 of water quality, Indian River Lagoon-South, Florida, at a total cost of
			 $1,357,167,000, with an estimated Federal cost of $678,583,500 and an estimated
			 non-Federal cost of $678,583,500, in accordance with section 601 of the Water
			 Resources Development Act of 2000 (114 Stat. 2680) and the
			 recommendations of the report of the Chief of Engineers, dated August 6,
			 2004.
			(b)DeauthorizationsAs of the date of enactment of this Act,
			 the following projects are not authorized:
				(1)The uncompleted portions of the project
			 authorized by section 601(b)(2)(C)(i) of the Water Resources Development Act of
			 2000 (114 Stat. 2682), C–44 Basin
			 Storage Reservoir of the Comprehensive Everglades Restoration Plan, at a total
			 cost of $112,562,000, with an estimated Federal cost of $56,281,000 and an
			 estimated non-Federal cost of $56,281,000.
				(2)The uncompleted portions of the project
			 authorized by section 203 of the Flood Control Act of 1968 (82 Stat.
			 740), Martin County, Florida modifications to the Central and
			 South Florida Project, as contained in Senate Document 101, 90th Congress, 2d
			 Session, at a total cost of $15,471,000, with an estimated Federal cost of
			 $8,073,000 and an estimated non-Federal cost of $7,398,000.
				(3)The uncompleted portions of the project
			 authorized by section 203 of the Flood Control Act of 1968 (82 Stat.
			 740), East Coast Backpumping, St. Lucie—Martin County, Spillway
			 Structure S–311 of the Central and South Florida Project, as contained in House
			 Document 369, 90th Congress, 2d Session, at a total cost of $77,118,000, with
			 an estimated Federal cost of $55,124,000 and an estimated non-Federal cost of
			 $21,994,000.
				3.Picayune Strand ecosystem restoration,
			 Collier County, FloridaThe
			 Secretary of the Army may carry out the project for ecosystem restoration,
			 Picayune Strand, Collier County, Florida, at a total cost of $375,328,000, with
			 an estimated Federal cost of $187,664,000 and an estimated non-Federal cost of
			 $187,664,000, in accordance with section 601 of the Water Resources Development
			 Act of 2000 (114 Stat. 2680), Report of the
			 Chief of Engineers dated September 15, 2005.
		
